Hyman, C. J.
Defendant, Andrew J. Butler, is appellant from a judgment rendered in this suit against him.
He filed many bills of exception to the ruling of the lower Court; only two of which do we deem it necessary to notice.
In one of the bills, he objected to the introduction in evidence of the interrogatories on facts and articles propounded to him, and his answers thereto in a suit instituted by him against plaintiffs styled “ A. J. Butler v. J. B. Murison & Co,” on the ground, that a part of the record in that suit could not be received in evidence separate from the whole record.
The object in offering their interrogatories, and his answers thereto, was to prove his admissions of certain facts.
His statement, when taken as admissions, cannot be decided; but there can be no reason given why the whole record of the suit should be introduced in evidence for the sole purpose óf proving admissions in answers to interrogatories. 2 A. 887, Greenleaf on Evidence, vol. 1 g 512.
In the other bill, he objected to the order of the Court, requiring him to bring certain books and papers into Court on a day different from that fixed for the trial of the suit; and also to its decree, that the facts stated in the oath of the plaintiffs to obtain the order should be taken as confessed by him, defendant, because he had not brought the books and papers, on the day required by the order. ;/
Article 140 of the Code of Practice declares, thát “Courts may at the request of one of the parties decree that the other party bring into Court the books, papers, and other documents which are in his possession, and which are material in the cause, provided the party requesting their pro*204duction declares in writing, and on oath, what are the facts he intends to establish by such books, papers, or other documents; and on the refusal of the party thus cahed upon to comply with the order of the Court, the facts stated and sworn to shall be considered as having been confessed, until satisfactory evidence be shown of the impossibility of producing such document.
Article 473 of same Code, directs that the day fixed for the trial of a suit shall be the day that the Judge shall fix in his order for the production into Court of books, papers, or other documents that are in possession of parties to a suit.
This Article is restrictive of the first named Article, and the Court was not vested with authority to order, as it did, defendant to produce the books and papers at the motion of plaintiffs on a day different from that which the Court had fixed for the trial of the suit; and, consequently, it had no right to decree that the facts stated in the affidavit of plaintiffs to obtain the order should be taken as confessed, on defendants non-compliance with the order.
W ere we to pronounce definitively on the case in the state in which it is, injustice might be done to the parties.
It is decreed that the judgment of the District Court be avoided and reversed, that plaintiffs pay the costs of appeal, and that the case be remanded for further proceedings according to law.
Howekd, J., recused.